PER CURIAM.
The City of Miami appeals from a judgment for the plaintiff in a cause brought to declare existing zoning invalid as it applied to plaintiff’s property. The trial judge who heard the testimony made extensive findings of fact. The findings are supported by the evidence.
The City challenges the sufficiency of these facts to support the legal conclusion reached. It urges that the legality of the existing zoning is a question which falls within the fairly debatable rule. See City of Miami Beach v. Lachman, Fla.1954, 71 So.2d 148; City of St. Petersburg v. Aikin, Fla.1968, 217 So.2d 315.
The findings of the trial judge effectively remove this appeal from the holding in the cited and similar cases. We hold that the instant case is governed by the law as set forth in Kugel v. City of Miami Beach, Fla.App.1968, 206 So.2d 282.
Affirmed.